United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                       UNITED STATES COURT OF APPEALS                      March 4, 2004
                            For the Fifth Circuit
                                                                     Charles R. Fulbruge III
                                                                             Clerk

                                 No. 03-30826




            CPIP INC.; SECURE COMPUTING SYSTEMS, INC.,

                                                       Plaintiffs-Appellees,


                                      VERSUS


                                ALAN GUTIERREZ,


                                                        Defendant-Appellant.



           Appeal from the United States District Court
               For the Eastern District of Louisiana
                            03-CV-1826-S




Before REAVLEY, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*

      We are unpersuaded that the record supports the district

court’s finding that Gutierrez was an employee or that the work on

the   software   was    “made   for    hire”   under   17   U.S.C.     §    301(b).

However, we are unwilling to say at this stage of the proceedings

that the district court abused its discretion in entering the

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
preliminary injunction to maintain the status quo pending a hearing

on the permanent injunction.

     AFFIRMED.




                                2